DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 8, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 [U.S. Patent No. 6218925] in view of Takazawa [U.S. Patent No. 7251120] and Jeong et al. [2012/0274432 A1]. 
Regarding claim 1, Iwao, Fig. 5-7, discloses a multilayer coi9l component (e.g., 30, Fig. 5-7) comprising: 
a multilayer body (e.g., body of coil component 30, Fig. 5-7, column 1, lines 46-61) that is formed of laminated insulating layers and that contains a coil (e.g., 32); and
a first outer electrode (e.g., 33, Fig. 5, 6) and a second outer electrode (e.g., another one of 33) that are electrically connected to the coil 32, wherein
the coil is formed of coil conductors (e.g., Pb1-Pb4, Figure 7) that are stacked together with the insulating layers (e.g., B1-B4, Fig. 7) and that are electrically connected to each other (column 1, lines 62-67),
the multilayer body has a first end surface (e.g., end surface where electrode 33 is located) and a second end surface (e.g., end surface where the other electrode 33 is located) that face away from each other in a length direction, 
a first main surface (e.g., bottom surface or mounting surface of component 30, as shown in Fig. 5) and a second main surface (e.g., top surface of component 30) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., side surface shown in Figure 6 connecting to and bottom 
the first outer electrode (e.g., 33, left end Figure 5) covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface (bottom surface of coil component 30),
the second outer electrode (e.g., another one of 33, right end, Fig. 5) covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface, the first main surface serves as a mounting surface (see Figures 5 and 6),
a lamination direction of the multilayer body and an axial direction of the coil are parallel to the mounting surface (see Figure 5),
the multilayer body contains a first connection conductor (e.g., 34a, Figure 5) and a second connection conductor (e.g., 34b),
the first connection conductor 34a linearly connects a part of the first outer electrode (e.g., 33 on the left, Fig. 5) that covers the first end surface and one of the coil conductors e.g., Pb1, Figure 7) that faces the part of the first outer electrode to each other,
the second connection conductor 34b linearly connects a part of the second outer electrode (e.g., another one of 33, right end, Figure 5) that covers the second end surface and another of the coil conductors (e.g., Pb4) that faces the part of the second outer electrode to each other, and
the first connection conductor (34a or Pa) and the second connection conductor (34b or Pb) overlap the coil conductors in a plan view from the lamination direction (see 
Iwao discloses the instant claimed invention discussed above except for the first outer electrode covers only a part of the first end surface, the second outer electrode covers only a part of the second end surface,
the first outer electrode and the second outer electrode each extend along the first main surface to completely overlap, in a plan view from the first main surface, the first connection conductor and the second connection conductor, respectively.
Takazawa discloses first outer electrode (e.g., 21, left end of inductor device, Fig. 4) and second outer electrode (e.g.,22 at right end) each extend along the first main surface (e.g., mounting surface of device in Fig. 4) to completely overlap, in a plan view from the first main surface, first connection conductor (e.g., extended portion on left end of coil 15 connecting to left end external electrode 21) and second connection conductor (e.g., extended portion on right end of coil 16 connecting to right end external electrode 22). See annotated drawing (Fig. 4) of Takazawa.

    PNG
    media_image1.png
    243
    728
    media_image1.png
    Greyscale


Jeong discloses first outer electrode (e.g., external electrode 40 of left end of body 10, Paragraph 0028, Fig. 1, 3) covers only a part of first end surface of body 10, the second outer electrode (e.g., 40 on right end of body) covers only a part of the second end surface of body 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrodes cover only a portion of end surfaces of the body as taught by Jeong to provide conductive external electrodes not larger than end surfaces of the device to avoid interference, such as short circuit, with any metal can or casing.
Regarding claim 2, Iwao, Fig. 5-7, discloses the first outer electrode 33 further extends from the first end surface (left end surface of component 30) and the first main surface (e.g., mounting surface) and covers a part of the first side surface and a part of the second side surface (see Figure 6), and
the second outer electrode (e.g., another of 33, right end, Figure 6) further extends from the second end surface (e.g., right end of 30) and the first main surface (e.g., 
Regarding claim 3, Iwao, Fig. 5-7, discloses the coil conductors (e.g., Pb1-Pb4) overlap in a plan view from the lamination direction (see Figure 7).
Regarding claim 8, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB.
However, Iwao discloses all the claimed structural limitations recited in claim 1.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Ueyama, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.
Regarding claim 9, Iwao, Fig. 5-7, discloses the coil conductors (e.g., Pb1-Pb4) overlap in a plan view from the lamination direction (see Figure 7).
Regarding claim 16, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB.
 However, Iwao, Fig. 5-7 in view of Ueyama, discloses all the claimed structural limitations recited in claims 1 and 2.  
Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Ueyama, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.
Regarding claim 17, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao, Fig. 5-7 in view of Ueyama, discloses all the claimed structural limitations recited in claims 1, 2 and 3.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Ueyama, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claims 4, 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa and Jeong as applied to claim 1 above, and further in view of Iwao, Fig. 13f.

Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 3-7 of Iwao in view of Takazawa and Jeong as long as the winding locus of the coil component is point symmetrical around the central point through which the winding center line passes provides similar desired characteristic such as coil the pattern of different shape.
Regarding claim 10, Iwao, Fig. 5-7 in view of Takazawa and Jeong discloses the instant claimed invention discussed above except for the coil has a substantially circular shape in a plan view from the lamination direction.
Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 3-7 of Iwao in view of Takazawa and Jeong as long as the winding locus of the coil component is point 
Regarding claim 11, Iwao, Fig. 5-7 in view of Takazawa and Jeong discloses the instant claimed invention discussed above except for the coil has a substantially circular shape in a plan view from the lamination direction.
Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 5-7 of Iwao in view of Takazawa and Jeong as long as the winding locus of the coil component is point symmetrical around the central point through which the winding center line passes provides similar desired characteristic such as coil the pattern of different shape.
Regarding claim 18, Iwao, Fig. 5-7 in view of Takazawa and Jeong and further in view of Iwao Fig. 13f discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao Fig. 5-7 in view of Takazawa and Jeong and further in view of Iwao Fig. 13f discloses all the claimed structural limitations recited in claims 1 -4.
 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao Fig. 5-7 in view of Takazawa and Jeong and further in view of Iwao Fig. 13f satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa and Jeong as applied to claim 1, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 5, Iwao, Fig. 5-7 in view of Takazawa and Jeong discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7 in view of Takazawa and Jeong to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.

a height of the part of the second outer electrode that covers the second end surface is from 0.1 mm to 0.2 mm.
However, Iwao discloses connection conductors (e.g., 34a, 34b, shown in Figure 5) to be located closer to the mounting surface Z instead of being at the center line Y.
Yatabe discloses outer electrodes (e.g., 503, 504, Fig. 4b) cover first and second end surfaces and connection conductors (505, 506, Fig. 4e) to be located closer to the mounting surface 510 or mounting board 515, which is below the center line axis of the coil 507.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the type of outer electrode as taught by Yatabe as shown in Figure 4e to the coil structure and outer electrode of Iwao to provide an outer electrode that is just the right size required for connection conductors located closer to the mounting surface to eliminate blockage of magnetic flux circulation to the coil type that Iwao, Fig. 5-7 in view of Takazawa and Jeong has and reduced the amount of conductive metal needed for manufacturing the external electrode. This brings the height of the outer electrode to just about 0.1 mm to 0.2 mm, considering the dimension of Yatabe with a height of 0.4mm.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa and Jeong as applied to claim 2, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 12, Iwao, Fig. 5-7 in view of Takazawa and Jeong discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7 in view of Takazawa and Jeong to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa and Jeong as applied to claim 3, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].

Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7 in view of Takazawa and Jeong to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa and Jeong as applied to claim 5, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 19, Iwao, Fig. 5-7 in view of Takazawa and Jeong discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 

 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Takazawa and Jeong and further in view of Yatabe satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa and Jeong as applied to claim 6, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 20, Iwao, Fig. 5-7 in view of Takazawa and Jeong discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao, Fig. 5-7 in view of Takazawa and Jeong and further in view of Yatabe discloses all the claimed structural limitations recited in claims 1 -3, 5 and 6.
 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Takazawa and Jeong, further in view of Yatabe as applied to claim 5 above, and further in view of Kajima et al. [U.S. Pub. No. 2017/0316867 A1].
Regarding claim 7, Iwao, Fig. 5-7, in view of Takazawa and Jeong further in view of Yatabe discloses the instant claimed invention discussed above except for a distance between the coil conductors in the lamination direction is from 3 µm to µm.
Kajima discloses a distance between the coil conductors (e.g., insulating layer 15, Figure 5) in the lamination direction is from 3 um to 7um (e.g., insulating layer is about 3µm to 5µm for a better inductance value, Table I). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep the distance between coil conductors in the lamination direction to be about 3µm to 5µm as taught by Kajima to the coil conductors of Iwao, Fig. 5-7, in view of Takazawa and Jeong further in view of Yatabe to have a better inductance value for the multilayer coil component.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Takazawa and Jeong, further in view of Yatabe as applied to claim 6 above, and further in view of Kajima et al. [U.S. Pub. No. 2017/0316867 A1].

Kajima discloses a distance between the coil conductors (e.g., insulating layer 15, Figure 5) in the lamination direction is from 3 um to 7um (e.g., insulating layer is about 3µm to 5µm for a better inductance value, Table I). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep the distance between coil conductors in the lamination direction to be about 3µm to 5µm as taught by Kajima to the coil conductors of Iwao, Fig. 5-7, in view of Takazawa and Jeong, further in view of Yatabe to have a better inductance value for the multilayer coil component.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Takazawa and Jeong, further in view of Iwao, Fig. 13f, as applied to claim 4 above, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 14, Iwao, Fig. 5-7, in view of Takazawa and Jeong, further in view of Iwao, Fig. 13f discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7, in view of Takazawa and Jeong, further in view of Iwao, Fig. 13f, to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new ground of rejection.
Regarding the amendment of claim 1, Jeong discloses first outer electrode (e.g., external electrode 40 of left end of body 10, Paragraph 0028, Fig. 1, 3) covers only a part of first end surface of body 10. The second outer electrode (e.g., 40 on right end of body) covers only a part of the second end surface of body 10. It would have been obvious to one having ordinary skill in the art to have external electrodes cover only a portion of end surfaces of the body as taught by Jeong to provide conductive external electrodes not larger than end surfaces of the device to avoid interference, such as short circuit, with any metal can or casing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.B/Examiner, Art Unit 2837  




/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837